Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   BROWARD DIVISION

                                             CASE NO.:

  CHRISTIAN MORRO,

         Plaintiff,

  v.

  ARIELA MAISNER, Individually, and
  ROBERT MAISNER, Individually,

        Defendants.
  ________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, CHRITIAN MORRO (“Plaintiff”), by and through undersigned counsel, files

  this Complaint against Defendants, ARIELA MAISNER, Individually (“AM”), and ROBERT

  MAISNER, Individually (“RM”) (hereinafter referred to as “Defendants”), for violations of the

  Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”).

                                 JURISDICTION AND VENUE

          1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

   Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

   recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

   declaratory relief, and reasonable attorney’s fees and costs.

          2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

   §216(b).

          3.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

   the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 2 of 8



           4.     Venue is proper as Plaintiff worked for Defendants in Broward County, Florida,

   and the actions giving rise to these claims arose in Broward County, Florida.

                                             PARTIES

           5.     At all times material hereto, Plaintiff was a resident of Broward County, Florida.

           6.     At all times material hereto, MAISNER INTERIORS, INC. was, and continues

   to be, a business operating in Broward County, Florida, at which Plaintiff worked.

           7.     At all times material hereto, AM and RM owned and operated MAISNER

   INTERIORS, INC.

           8.     At all times material hereto, in addition to owning and operating MAISNER

   INTERIORS, INC, AM and RM were shareholders, corporate officers, and directors of

   MAISNER INTERIORS, INC.

           9.     At all times material hereto, AM and RM regularly held and/or exercised the

   authority to hire and fire employees of MAISNER INTERIORS, INC, and did, in fact, hire and

   fire employees.

           10.    At all times material hereto, AM and RM regularly held and/or exercised the

   authority to determine the work schedules and working conditions for the employees of

   MAISNER INTERIORS, INC, and, in fact, did so for Plaintiff and others.

           11.    At all times material hereto, AM and RM determined the rate and method of

   payment for the employees of MAISNER INTERIORS, INC, including, but not limited to

   Plaintiff.

           12.    At all times material hereto, AM and RM regularly held and/or exercised the

   authority to control the finances and operations of MAISNER INTERIORS, INC.

           13.    At all times material hereto, AM and RM were involved in the day-to-day
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 3 of 8



   operations of MAISNER INTERIORS, INC., and supervised employees, including Plaintiff,

   including, amongst other things, exercising the authority to discipline, reprimand, and/or

   counsel.

          14.     At all times material hereto, AM and RM maintained employment records of

   Plaintiff and others.

          15.     By virtue of having regularly held and/or exercised the authority to: (a) hire and

   fire employees of MAISNER INTERIORS, INC; (b) supervising and controlling work

   schedules and conditions of employment for the employees of MAISNER INTERIORS, INC;

   (c) controlling the finances and operations of MAISNER INTERIORS, INC; and (d)

   maintaining employment records, WASSER is an employer as defined by 29 U.S.C. 201 et.

   seq.

          16.     At all times material hereto, Plaintiff was “engaged in commerce” within the

   meaning of §6 and §7 of the FLSA.

          17.     At all times material hereto, Plaintiff was an “employee” of Defendants within

   the meaning of the FLSA.

          18.     At all times material hereto, Defendants were, and continue to be, an “employer”

   within the meaning of the FLSA.

          19.     At all times material hereto, Defendants were, and continue to be, “an enterprise

   engaged in commerce,” within the meaning of the FLSA.

          20.     Based upon information and belief, the annual gross revenue of Defendants was

   in excess of $500,000.00 per annum, or the prorated amount for same during the time

   Defendants have been open for business, during the relevant time periods.

          21.     Additionally, Defendants own and operate an interior restoration and design
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 4 of 8



   company, on a daily and recurring basis, utilized tools, goods, and materials that originated

   outside the State of Florida, and were shipped to the State of Florida, as part of their primary

   business functions.

           22.    As such, Plaintiff and other employees, were engaged in commerce or in the

   production of goods for commerce, or handled, sold, or otherwise worked on goods or materials

   that have been moved in or produced for commerce by any person.

           23.    At all times relevant hereto, Defendants had more than two employees.

           24.    At all times material hereto, Defendants on a daily and recurring basis had two

   (2) or more employees handling, selling, or otherwise working on goods or materials that had

   been moved in or produced for commerce and that originated outside the State of Florida.

           25.    At all times material hereto, the work performed by the Plaintiff was directly

   essential to the business performed by Defendants(s).

                                     STATEMENT OF FACTS

           26.    Plaintiff worked as a non-exempt hourly paid laborer for Defendants from May

   2000, until August 3, 2018.

           27.    As of May 3, 2017, Plaintiff was paid $20.00 per hour.

           28.    Prior to that during the relevant limitations period, Plaintiff was paid $19.00 per

   hour.

           29.    Plaintiff regularly worked between forty-five (45) to (50) or more hours per

   week for Defendants.

           30.    Plaintiff should have been compensated at the rate of one and one-half times

   Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

   as required by the FLSA throughout his employment.
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 5 of 8



          31.     Instead, Defendants paid Plaintiff straight time for most overtime hours worked,

   but also deleted, and/or failed to pay Plaintiff for some overtime hours.

          32.     Plaintiff punched in and out, and his actual hours worked should be reflected on

   his time cards in Defendants’ possession.

          33.     Defendants violated Title 29 U.S.C. §207 in that:

                  a.     Plaintiff worked in excess of forty (40) hours in one or more workweeks

                         for his period of employment with Defendants;

                 b.      No payments or provisions for payment have been made by Defendants

                         to properly compensate Plaintiff at the statutory rate of one and one-half

                         times Plaintiff’s regular rate for ALL hours worked in excess of forty (40)

                         hours per work week, as provided by the FLSA; and

                 c.      Defendants failed to maintain and/or discarded proper time records as

                         mandated by the FLSA, and in violation of the FLSA.

          34.     Plaintiff cannot specify his exact damages owed until Defendants provides all

   of his pay and time records.

          35.     Prior to the filing of this lawsuit, Defendants did not consult with an attorney to

   evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

   recovering payment for all overtime worked under the FLSA.

          36.     Prior to the filing of this lawsuit, Defendants did not consult with the DOL to

   evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

   recovering payment for all overtime worked under the FLSA.

          37.     Prior to the filing of this lawsuit, Defendants did not consult with an accountant

   to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 6 of 8



   recovering payment for all overtime worked under the FLSA.

           38.     Defendants was sued by former employees for the exact same violation in 2016

   and 2018, demonstrating that its actions in this case were willful.

           39.     Based on the allegations in Paragraphs 27-30, above, Plaintiff is entitled to

   liquidated damages as Defendants has no objective or subjective good faith belief that its pay

   practices were in compliance with the FLSA, as well as an extended three (3) year statute of

   limitations.

           40.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

   represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                        COUNT I
                 VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

           41.     Plaintiff re-alleges and reavers paragraphs 1 through 41 of the Complaint, as if

   fully set forth herein.

           42.     During his employment, Plaintiff worked in excess of the forty (40) hours per

   week for which Plaintiff was not compensated at the statutory rate of one and one-half times

   Plaintiff’s regular rate of pay for all hours worked.

           43.     Plaintiff was entitled to be paid at the statutory rate of one and one-half times

   Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

           44.     Defendants failed to pay Plaintiff time and one half for all hours worked in

   excess of forty (40) per week in violation of the FLSA.

           45.     Defendants’ actions were willful and/or showed reckless disregard for the

   provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate

   of one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty

   (40) hours per week when it knew, or should have known, such was, and is due.
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 7 of 8



          46.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

   suffered, and continues to suffer, damages and lost compensation for time worked over forty

   (40) hours per week, plus liquidated damages.

          47.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant

   to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

  against Defendants(s):

                a.         Declaring, pursuant to the FLSA, that the acts and practices complained

                           of herein are in violation of the maximum hour provisions of the FLSA;

                b.         Awarding Plaintiff overtime compensation in the amount due to him for

                           Plaintiff’s time worked in excess of forty (40) hours per work week;

                c.         Awarding Plaintiff liquidated damages in an amount equal to the overtime

                           award;

                d.         Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                           the litigation pursuant to 29 U.S.C. §216(b);

                e.         Awarding Plaintiff pre-judgment interest; and

                f.         Ordering any other further relief, the Court deems just and proper.

                                           JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.
Case 0:19-cv-61484-WPD Document 1 Entered on FLSD Docket 06/14/2019 Page 8 of 8



              Dated this 14th day of June, 2019.

                                                   /s/ Noah E. Storch
                                                   Noah E. Storch, Esquire
                                                   Florida Bar No. 0085476
                                                   Email: noah@floridaovertimelawyer.com
                                                   RICHARD CELLER LEGAL, P.A.
                                                   10368 W. SR 84, Suite 103
                                                   Davie, Florida 33324
                                                   Telephone: (866) 344-9243
                                                   Facsimile: (954) 337-2771

                                                   Attorneys for Plaintiff
